

INSMED INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE 2019 INCENTIVE PLAN


No. of shares subject to Option: [__________________]


THIS AGREEMENT dated this [__________________], between INSMED INCORPORATED, a
Virginia corporation (the "Company"), and [__________________] ("Participant"),
is made pursuant and subject to the provisions of the Insmed Incorporated 2019
Incentive Plan, as amended (the "Plan"), a copy of which has been made available
to the Participant.  All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.


If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of any employment, consulting or similar
services agreement between the Participant and the Company (or any of its
Affiliates, as applicable) as may be in effect (the “Service Agreement”), the
Service Agreement shall control, and this Award Agreement shall be deemed to be
modified accordingly so long as such modification is not expressly prohibited by
the Plan.


1.Grant of Option.  Pursuant to the Plan, the Company, on [__________________]
(the "Date of Grant"), granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, the right and Option to purchase from the Company all or any part of
an aggregate of [__________________] shares of Common Stock at the Option price
of [__________________] per share, being not less than the Fair Market Value of
such shares on the Date of Grant.  This Option is intended to be a nonqualified
stock option and not an "incentive stock option" within the meaning of Section
422 of the Code.  This Option is exercisable as hereinafter provided.


2.Terms and Conditions.  This Option is subject to the following terms and
conditions:
a.Expiration Date.  This Option shall expire ten years from the Date of Grant
(the "Expiration Date").





--------------------------------------------------------------------------------



b.Exercise of Option.  Except as provided in paragraphs 3, 4 and 5, this Option
shall be exercisable with respect to twenty-five percent (25%) of the shares of
Common Stock subject to this Option on the first annual anniversary of the Date
of Grant (the “First Anniversary Date”) and with respect to an additional twelve
and a half percent (12.5%) of the shares of Common Stock subject to this Option
on the six-month anniversary of the First Anniversary Date and each six-month
anniversary date thereafter through the fourth annual anniversary of the Date of
Grant. If the foregoing schedule would produce fractional shares, the number of
shares for which the Option becomes exercisable shall be rounded down to the
nearest whole share. Once this Option has become exercisable in accordance with
the preceding sentence it shall continue to be exercisable until the termination
of Participant's rights hereunder pursuant to paragraph 3, 4 or 5 or until the
Option has expired pursuant to subparagraph 2(a).  A partial exercise of this
Option shall not affect Participant's right to exercise this Option with respect
to the remaining shares, subject to the conditions of the Plan and this
Agreement.


c.Method of Exercising Option and Payment for Shares.  This Option shall be
exercised by written notice delivered to the attention of the Company's Chief
Financial Officer at the Company's principal office in New Jersey.  The exercise
date shall be (i) in the case of notice by mail, the date of postmark, or (ii)
if delivered in person, the date of delivery.  Such notice shall be accompanied
by payment of the Option price in full, in cash or cash equivalent acceptable to
the Committee, or such other method as determined by the Committee, including an
irrevocable commitment by a broker to pay over such amount from a sale of the
shares of Common Stock issuable under the Option, the delivery of previously
owned shares of Common Stock or withholding of shares of Common Stock
deliverable upon exercise which, together with any cash or cash equivalent paid,
is not less than the Option price for the number of shares for which this Option
is being exercised.


d.Nontransferability.  This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated by Participant except by will
or by the laws of descent and distribution.  During Participant's lifetime, this
Option may be exercised only by Participant.


e.Agreement with Terms. Execution of this Agreement by Participant or receipt of
any benefits under this Agreement by Participant shall constitute Participant’s
acknowledgement of and agreement with all of the provisions of this Agreement
and of the Plan that are applicable to this Option, and the Company shall
administer this Agreement accordingly.


f.Forfeiture. In the event of Participant’s termination of employment, any
vested portion of this Option that is not exercised during the period specified
in paragraph 3, paragraph 4 or paragraph 5 of this Agreement, as applicable,
shall be forfeited upon the expiration of such period. Any portion of this
Option that is unvested as of the date of Participant’s termination of
employment shall be forfeited on such date.





--------------------------------------------------------------------------------



3.Exercise in the Event of Death.  In the event Participant dies before the
expiration of this Option pursuant to subparagraph 2(a), this Option shall be
exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date of
Participant’s death.  In that event, this Option may be exercised, to the extent
exercisable under subparagraph 2(b), by Participant's estate or by the person or
persons to whom his rights under this Option shall pass by will or the laws of
descent and distribution.  Participant's estate or such persons may exercise
this Option within one (1) year after Participant's death or during the
remainder of the period preceding the Expiration Date, whichever is shorter.


4.Exercise in the Event of Permanent and Total Disability.  In the event
Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Code ("Permanently and Totally Disabled") before the
expiration of this Option pursuant to subparagraph 2(a), this Option shall be
exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date he
ceases to be employed by the Company and its Affiliates as a result of his
becoming Permanently and Totally Disabled. In that event, Participant may
exercise this Option, to the extent exercisable under subparagraph 2(b), within
one (1) year after the date he ceases to be employed by the Company and its
Affiliates as a result of his becoming Permanently and Totally Disabled or
during the period preceding the Expiration Date, whichever is shorter.


5.Exercise After Termination of Employment.  Except as provided in paragraphs 3
and 4 hereof, if the Participant ceases to be employed by the Company and its
Affiliates prior to the Expiration Date, this Option shall be exercisable for
all or part of the number of shares that the Participant was entitled to
purchase under subparagraph 2(b), as well as set forth under any Service
Agreement, on the date of Participant’s termination of employment. In that
event, Participant may exercise this Option, to the extent exercisable under
subparagraph 2(b) and/or under any Service Agreement, during the remainder of
the period preceding the Expiration Date or until the date that is three (3)
months (or such other period of time provided under any Service Agreement) after
the date he ceases to be employed by the Company and its Affiliates, whichever
is shorter.


6.Notice.  Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
Company at its principal place of business or to the Participant at the address
on the payroll records of the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in
writing.  Additionally, if such notice or communication is by the Company to the
Participant, the Company may provide such notice electronically (including via
email). Any such notice shall be deemed to have been given (a) on the date of
postmark, in the case of notice by mail, or (b) on the date of delivery, if
delivered in person or electronically.


7.Fractional Shares.  Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.


8.Tax Matters.  





--------------------------------------------------------------------------------



a.Withholding. Participant shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, local or other taxes required by law to be
withheld on account of such taxable event. The Company shall have no obligation
to deliver shares of Common Stock until such withholding requirements have been
fully satisfied by the Participant.


b.Tax Obligations. Nothing in the Plan or in this Agreement shall be interpreted
or construed to transfer any liability for any tax (including, without
limitation, a tax or penalty due as a result of a failure to comply with Section
409A of the Code) due by the Participant to the Company, any Subsidiary or
Affiliate, or to any other individual or entity, and the Company shall have no
liability to the Participant, or any other party, thereto. The Participant
acknowledges that the Company and its Subsidiaries and Affiliates: (a) make no
representations or undertakings regarding the tax treatment in connection with
any aspect of the Option; and (b) do not commit to structure the terms of the
grant or any other aspect of the Option to reduce or eliminate the Participant’s
tax liabilities.


9.No Right to Continued Employment or Other Service. Nothing in the Plan or this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries and/or its Affiliates to terminate the Participant’s employment at
any time or for any reason in accordance with the Company’s Bylaws, governing
law and any applicable Service Agreement, nor shall any terms of the Plan or
this Agreement confer upon Participant any right to continue his or her
employment for any specified period of time. Neither this Agreement nor any
benefits arising under the Plan or this Agreement shall constitute an employment
contract with the Company, any Subsidiary and/or its Affiliates. If Participant
is not an employee, nothing in the Plan or this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries and/or its
Affiliates to terminate Participant’s service, (i) if a member of the Board, on
the Board at any time or for any reason in accordance with the Company’s Bylaws
and governing law, or (ii) if a non-employee consultant or advisor, in
accordance with the terms of the contract with such consultant or advisor. In no
event shall any of the terms of the Plan or this Agreement itself confer upon
Participant any right to continue his or her service for any specified period of
time.


10.Adjustments Upon Certain Unusual or Nonrecurring Events or Other Events. Upon
certain unusual or nonrecurring events, or other events, the terms of this
Option shall be adjusted by the Administrator pursuant to Section 14 of the
Plan.


11.Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


12.Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.





--------------------------------------------------------------------------------



13.Award and Participant Bound by Plan.  Notwithstanding anything herein to the
contrary, this Option and this Agreement shall be subject to and governed by all
the terms and conditions of the Plan. Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.


14.Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.




 
INSMED INCORPORATED






_________________________________________By: [NAME]
[TITLE]




PARTICIPANT




____________________________________
By: [__________________]



